 Case 1:19-cv-01410-MN Document 68 Filed 02/12/21 Page 1 of 3 PageID #: 1381




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


VB Assets, LLC,                                        )
                                                       )
                 Plaintiff,                            )      C.A. No. 1:19-cv-01410-MN
                                                       )
v.                                                     )
                                                       )
Amazon.com, Inc.; Amazon.com LLC; Amazon               )
Web Services, Inc.; A2Z Development Center,            )
Inc. d/b/a Lab126; Rawles LLC; AMZN Mobile             )
LLC; AMZN Mobile 2 LLC; Amazon.com                     )
Services, Inc. f/k/a Amazon Fulfillment Services,      )
Inc.; and Amazon Digital Services LLC,                 )
                                                       )
                 Defendants.
                                                       )


                              JOINT CLAIM CONSTRUCTION CHART


          In accordance with Paragraph 11 of the Scheduling Order (D.I. 32), Plaintiff VB Assets,

LLC (“VoiceBox” or “Plaintiff”) and Defendants Amazon.com, Inc.; Amazon.com LLC;

Amazon Web Services, Inc.; A2Z Development Center, Inc. d/b/a Lab126; Rawles LLC; AMZN

Mobile LLC; AMZN Mobile 2 LLC; Amazon.com Services, Inc. f/k/a Amazon Fulfillment

Services, Inc.; and Amazon Digital Services LLC (collectively, “Amazon” or “Defendants”)

submit the following Joint Claim Construction Chart in advance of the claim construction

hearing scheduled for June 9, 2021 regarding U.S. Patent Nos. 8,073,681 (“the ’681 patent”);

9,015,049 (“the ’049 patent”); 9,626,703 (“the ’703 patent”); 7,818,176 (“the ’176 patent”);

8,886,536 (“the ’536 patent”); and 9,269,097 (“the ’097 patent”) (collectively, the “Patents-in-

Suit”).

          This Joint Claim Construction Chart, attached as Exhibit A, sets forth (i) agreed

construction for certain claim terms; (ii) the disputed claim terms; (iii) the parties’ respective
 Case 1:19-cv-01410-MN Document 68 Filed 02/12/21 Page 2 of 3 PageID #: 1382




proposed constructions for the disputed claim terms; and (iv) citations to the intrinsic evidence

on which each party will rely to support its proposed construction for disputed claim terms. The

parties have made good faith effort to include herein all support in intrinsic evidence, but reserve

the right to rely on additional evidence, such as intrinsic and extrinsic evidence, in their claim

construction briefs to provide additional context or to rebut arguments made by the other party

during the claim construction briefing. The parties further reserve the right to rely on any

intrinsic evidence identified by the other party. The parties further reserve the right to update

and/or supplement their proposed claim constructions with the claim construction briefs.

       The parties intend to rely on the Patents-in-Suit, and patents and applications to which the

Patents-in-Suit claim priority, including any related patents or patent applications related to the

Patents-in-Suit. Any citation to intrinsic evidence provided by the parties in support of their

proposed claim construction is intended as examples. The parties reserve the right to cite to

claims in which the proposed terms for construction appear. The parties reserve the right to cite

to analogous passages in other relevant patents or prosecution histories and agree that a citation

to the specification of one Patent-in-Suit also incorporates by reference citations to duplicative

portions of the specifications of the other Patent-in-Suit. Any additional evidence or reference

within or encompassed by a particular citation is deemed incorporated by reference (e.g.,

references to a figure or table or other patents and patent applications are incorporated by

reference and specification descriptions of a cited figure or table are similarly incorporated by

reference). Cited passages are intended to include all figures and tables referenced therein,

whether referenced or not.




                                                  2
Case 1:19-cv-01410-MN Document 68 Filed 02/12/21 Page 3 of 3 PageID #: 1383




ASHBY & GEDDES                                   WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation
/s/ Andrew C. May                                /s/ Ian R. Liston
Steven J. Balick (Delaware Bar I.D. #2114)       Ian R. Liston (Delaware Bar I.D. #5507)
Andrew C. Mayo (Delaware Bar I.D. #5207)         222 Delaware Avenue, Suite 800
500 Delaware Avenue, 8th Floor                   Wilmington, DE 19801
P.O. Box 1150                                    iliston@wsgr.com
Wilmington, DE 19899                             Telephone: (302) 304-7600
(302) 654-1888 sbalick@ashbygeddes.com           Facsimile: (866) 974-7329
amayo@ashbygeddes.com
                                                 Of Counsel:
Of Counsel:
                                                 Edward G. Poplawski, admitted pro hac vice
J. David Hadden, CSB No. 176148                  Erik J. Carlson, admitted pro hac vice
Email: dhadden@fenwick.com                       Ryan S. Benyamin, admitted pro hac vice
Saina S. Shamilov, CSB No. 215636                633 West Fifth Street, Suite 1550
Email: sshamilov@fenwick.com                     Los Angeles, CA 90071-2027
Ravi R. Ranganath, CSB No. 272981                epoplawski@wsgr.com
rranganath@fenwick.com                           ecarlson@wsgr.com
Vigen Salmastlian, CSB No. 276846                rbenyamin@wsgr.com
Email: vsalmastlian@fenwick.com                  Telephone: (323) 210-2900
Sapna Mehta, CSB No. 288238                      Facsimile: (866) 974-7329
Email: smehta@fenwick.com
                                                 James C. Yoon, admitted pro hac vice
FENWICK & WEST LLP
                                                 Ryan Smith, admitted pro hac vice
Silicon Valley Center
                                                 650 Page Mill Road
801 California Street
                                                 Palo Alto, CA 94304-1050
Mountain View, CA 94041
                                                 jyoon@wsgr.com
Telephone: 650.988.8500
                                                 rsmith@wsgr.com
Facsimile: 650.938.520
                                                 Telephone: (650) 493-9300
Attorneys for Defendants                         Facsimile: (650) 493-6811
                                                 Attorneys for VB Assets, LLC
Dated: February 12, 2021




                                             3
